As filed with the Securities and Exchange Commission on January 18, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file numbers: 033-00499 and 811-04417 Shelton Funds (Exact name of registrant as specified in charter) 44 Montgomery St. Suite 2100, San Francisco, California 94104 (Address of principal executive offices) (Zip code) Stephen C. Rogers 44 Montgomery St. Suite 2100, San Francisco, California 94104 (Name and address of agent for service) (415) 398-2727 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period: November 30, 2012 Item 1. Schedule of Investments CALIFORNIA TAX FREE INCOME FUND Portfolio of Investments (Unaudited) 11/30/2012 SECURITY DESCRIPTION Par Value Rate Maturity Value Long-Term Securities (96.85%) BAY AREA TOLL AUTHORITY San Francisco; Series F % 4/1/2031 San Francisco; Series F-1 % 4/1/2034 CALIFORNIA DEPARTMENT OF PUBLIC WORKS BOARD Lease Revenue Bonds; Series I-1 % 11/1/2029 CALIFORNIA DEPARTMENT OF WATER RESOURCES Revenue Bonds, Series 2010L % 5/1/2019 CALIFORNIA EDUCATIONAL FACILITIES AUTHORITY Revenue Bonds (Occidental College); Series 2005A % 10/1/2030 Revenue Bonds, Series 2009A % 10/1/2038 CALIFORNIA STATEWIDE COMMUNITIES DEVELOPMENT AUTHORITY UniHealth America; Certificates of Participation; 1993 Series A % 10/1/2014 CALIFORNIA, STATE OF General Obligation Bonds % 6/1/2033 General Obligation Bonds; 2005 % 5/1/2027 Variable Purpose % 4/1/2038 CAMPBELL UNION HIGH SCHOOL DISTRICT Refunding Bonds % 8/1/2030 EAST SIDE UNION HIGH SCHOOL DISTRICT Santa Clara County; Ref-2012 Crossover % 9/1/2023 FOOTHILL-DE ANZA COMMUNITY COLLEGE DISTRICT Election 1999; Series C % 8/1/2027 KERN HIGH SCHOOL DISTRICT Series General Obligation Refunding Bonds; 2004 Series A % 8/1/2026 LOS ANGELES COMMUNITIES REDEVELOPMENT AGENCY Bunker Hill Project; Series A % 12/1/2027 LOS ANGELES DEPARTMENT OF WATER AND POWER Revenue Bonds, 2012 Series A % 7/1/2037 LOS ANGELES COUNTY METROPOLITAN TRANSPORTATION AUTHORITY Tax Revenue Refunding Bonds, Series 2012-A % 7/1/2021 LOS ANGELES UNIFIED DISTRICT OF CALIFORNIA General Obligation Refunding Bonds; 2005 Series A-1 % 7/1/2020 METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA Series C % 7/1/2035 Water System Revenue Bonds, 2005 Series A % 3/1/2016 M-S-R PUBLIC POWER AGENCY SAN JUAN PROJECT REVENUE San Juan Project Refunding Revenue Bonds; Series F % 7/1/2013 NEWPORT BEACH, CITY OF Refunding Revenue Bonds; Hoag Memorial Hospital Presbyterian % 12/1/2024 NOVATO UNIFIED SCHOOL DISTRICT General Obligation bonds; Election 2001; Series 2005 % 8/1/2028 OAKLAND REDEVELOPMENT AGENCY Central District Redevelopment Project; Series 1992 % 2/1/2014 PERALTA COMMUNITY COLLEGE DISTRICT General Obligation Refunding Bonds 2012 % 8/1/2018 RANCHO SANTIAGO COMMUNITY COLLEGE DISTRICT General Obligation Refunding Bonds 2012 % 9/1/2020 RIVERSIDE COUNTY PALM DESERT FINANCING AUTHORITY Lease Revenue Bonds; Series A % 5/1/2022 ROSEVILLE NATURAL GAS FINANCING AUTHORITY Gas Revenue Bonds; Series 2007 % 2/15/2024 ROSEVILLE WOODCREEK WEST Special Tax Refunding; Series 2005 % 9/1/2030 SACRAMENTO CITY FINANCING AUTHORITY Capital Improvement: Series A % 12/1/2036 SADDLEBACK VALLEY UNIFIED SCHOOL DISTRICT PUBLIC FINANCING AUTHORITY Special Tax Revenue Bonds; 1996 Series A % 9/1/2016 SAN FRANCISCO, CITY AND COUNTY General Obligation Refunding Bonds Series 2011-R1 % 6/15/2016 SAN MARINO UNIFIED SCHOOL DISTRICT General Obligation Bonds; 1998 Series B % 7/1/2016 SANTA ANA UNIFIED SCHOOL DISTRICT Certificates of Participation % 4/1/2037 SANTA CLARA COUNTY FINANCING AUTHORITY Lease Revenue Refunding Bonds; 1997 Series A % 11/15/2013 Multiple Facilities Project % 11/15/2016 SANTA MARIA JOINT UNION HIGH SCHOOL DISTRICT Election 2004; Capital Appreciation Bonds % 8/1/2029 SANTA MONICA - MALIBU UNIFIED SCHOOL DISTRICT Election 2006; Series A % 8/1/2032 SONOMA COUNTY JUNIOR COLLEGE DISTRICT Election 2002; Series B % 8/1/2027 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY Multiple Project Revenue Bonds; Series 1989 % 7/1/2013 Windy Point/Windy Flats Project, Revenue Bonds, 2010-1 % 7/1/2023 PASADENA ELECTRIC REVENUE Electric Revenue Refunding Bonds, Series 2010A % 6/1/2020 UNIVERSITY OF CALIFORNIA Limited Project Revenue Bonds; 2007 Series D % 5/15/2024 VAL VERDE UNIFIED SCHOOL DISTRICT Refunding and School Construction Project; 2005 Series B % 1/1/2024 School Construction Project; Unrefunded; 2005 Series B % 1/1/2024 WEST VALLEY MISSION COMMUNITY COLLEGE DISTRICT Election 2004; Series A % 8/1/2030 WILLIAM S. HART UNION HIGH SCHOOL DISTRICT Election 2001; Capital Appreciation Bonds, Series B % 9/1/2029 YUBA COUNTY LEVEE FINANCING AUTHORITY Levee Financing Project; Series A % 9/1/2038 Total Long-Term Securities (Cost $92,869,677) Variable Rate Demand Notes* (2.10%) CALIFORNIA INFRASTRUCTURE & ECONOMIC DEVELOPMENT BANK Pacific Gas and Electric Company Refunding Revenue Bonds % 11/1/2026 CALIFORNIA MUNICIPAL FINANCING AUTHORITY Pollution Control Revenue Refunding Bonds, Series 2005 % 6/1/2025 Recovery Zone Facility Bonds % 11/1/2035 LOS ANGELES DEPARTMENT OF WATER AND POWER Revenue Bonds, 2012 Series A % 7/1/2035 Total Variable Rate Demand Notes (Cost $3,100,000) Total Investments (Cost $95,969,677) (a) (98.95%) Other Net Assets (1.05%) Net Assets (100.00%) $ * Stated maturity reflects next reset date. (a)Aggregate cost for federal income tax purposes is $95,855,072. At November 30, 2012, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ CALIFORNIA INSURED INTERMEDIATE FUND Portfolio of Investments (Unaudited) 11/30/2012 Security Description Par Value Rate Maturity Value Long-Term Securities (83.26%) AZUSA PUBLIC FINANCING AUTHORITY Water System Capital Improvements Program Revenue Bonds, Series 2006 % 7/1/2017 BAY AREA INFRASTRUCTURE FINANCING AUTHORITY State Payment Acceleration Notes % 8/1/2017 BEVERLY HILLS PUBLIC FINANCING AUTHORITY Lease Revenue Refunding; Series A % 6/1/2013 CALIFORNIA STATE PUBLIC WORKS BOARD University of California Research Project % 11/1/2014 CENTRAL COAST WATER AUTHORITY State Water Project Regional Facilities; Series 2006A % 10/1/2017 EAST BAY REGIONAL PARK DISTRICT General Obligation Bonds, Series 2009 A % 9/1/2020 EL DORADO UNION HIGH SCHOOL DISTRICT General Obligation Refunding Bonds; 2008 % 8/1/2017 ELSINORE VALLEY MUNICIPAL WATER DISTRICT Refunding Certificates of Participation; 2008 Series A % 7/1/2023 JURUPA PUBLIC FINANCING AUTHORITY Revenue Bonds; 2010 Series A % 9/1/2017 KINGS RIVER CONSERVATION DISTRICT Pine Flat Power Revenue Refunding Bonds; Series G % 1/1/2019 LOS ANGELES CALIFORNIA HARBOR DEPARTMENT Refunding Revenue Bonds; 2006 Series C % 8/1/2014 LOS ANGELES COUNTY METROPOLITAN TRANSPORTATION AUTHORITY Proposition C Sales Tax Revenue Bonds, Second Senior Bonds 2004 Series A % 7/1/2022 LOS ANGELES UNIFIED SCHOOL DISTRICT General Obligation Refunding Bonds 2007 % 1/1/2028 General Obligation Refunding Bonds Election of 2005, Series C % 7/1/2015 MURRIETA VALLEY UNIFIED SCHOOL DISTRICT General Obligation Bonds; Election of 2006, Series 2007 % 9/1/2020 NORTH ORANGE COUNTY COMMUNITY COLLEGE DISTRICT General Obligation Refunding Bonds; 2005 % 8/1/2014 ORANGE COUNTY SANITATION DISTRICT Certificates of Participation; 2007 Series B % 2/1/2018 PARAMOUNT UNIFIED SCHOOL DISTRICT General Obligation Bonds, Election of 2006, Series 2007 % 8/1/2017 SACRAMENTO AREA FLOOD CONTROL AGENCY Consolidated Capital Assessment District Bonds, Series 2007 % 10/1/2015 SACRAMENTO MUNICIPAL UTILITY DISTRICT Electric Revenue Refunding Bonds, 2008, Series U % 8/15/2017 SACRAMENTO COUNTY SANITATION DISTRICTS FINANCING AUTHORITY Revenue Bonds, Series 2005 % 8/1/2020 SAN FRANCISCO COMMUNITY COLLEGE DISTRICT General Obligation Bonds, Election of 2001, Series C % 6/15/2015 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY San Juan Power Project 2002 Refunding; Series A % 1/1/2013 THE REGENTS OF THE UNIVERSITY OF CALIFORNIA Medical Center Pooled Revenue Bonds; Series A % 5/15/2028 WEST BASIN MUNICIPAL WATER DISTRICT Refunding Revenue Certificates of Participation; 2003 Series A % 8/1/2019 Total Long-Term Securities (Cost $7,543,090) Variable Rate Demand Notes* (17.12%) CALIFORNIA POLLUTION CONTROL FINANCING AUTHORITY Exxon Mobil Project Series 2000 % 4/1/2017 CALIFORNIA STATEWIDE COMMUNITIES DEVELOPMENT AUTHORITY John Muir Health Revenue Bonds; Series 2008 C % 8/15/2027 CALIFORNIA MUNICIPAL FINANCING AUTHORITY Recovery Zone Facility Bonds % 11/1/2035 METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA Water Revenue Bonds, 2000 Authorization; Series B-3 % 7/1/2035 Total Variable Rate Demand Notes (Cost $1,600,000) Total Investments (Cost $9,143,090) (a) (100.38%) Liabiltiies in Excess of Other Assets (-0.38%) ) Net Assets (100.00%) $ * Stated maturity reflects next reset date. (a)Aggregate cost for federal income tax purpose is $9,139,903. At November 30, 2012, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ CALIFORNIA TAX FREE MONEY MARKET FUND Portfolio of Investments (Unaudited) 11/30/2012 Security Description Par Value Rate Maturity Value Tax and Revenue Anticipation Notes (5.79%) LOS ANGELES, COUNTY OF Tax and Revenue Anticipation Notes, Series A % 2/28/2013 SANTA BARBARA, COUNTY OF Tax and Revnue Anticipation Notes, Series A % 6/28/2013 Total Tax & Revenue Anticipation Notes (Cost $2,014,696) Varaiable Rate Demand Notes* (94.24%) CALIFORNIA EDUCATIONAL FACILITIES AUTHORITY California Institute of Technology; 2006 Series B % 10/1/2036 CALIFORNIA INFRASTRUCTURE AND ECONOMIC DEVELOPMENT BANK Pacific Gas & Electric Refunding Revenue Bonds; Series 2009 B % 11/1/2026 CALIFORNIA MUNICIPAL FINANCE AUTHORITY Recovery Zone Facility Bonds; Chevron USA Inc, Series 2010 % 11/1/2035 CALIFORNIA POLLUTION CONTROL FINANCING AUTHORITY Refunding Revenue Bonds; Exxon Mobil, Series 2000 % 4/1/2017 CALIFORNIA STATE General Obligation Bonds; Series 2005B7 % 5/1/2040 General Obligation Bond, Series 2005B3 % 5/1/2040 CALIFORNIA STATEWIDE COMMUNITIES DEVELOPMENT AUTHORITY John Muir Health Revenue Bonds; Series 2008C % 8/15/2027 CHINO BASIN CALIFORNIA REGIONAL FINANCING AUTHORITY Inland Emprire Utilities Agency; Series 2008 B % 6/1/2032 EASTERN MUNICIPAL WATER DISTRICT Water and Sewer Revenue; Certificates of Participation; Series 2008G % 7/1/2038 IRVINE IMPROVEMENT BOND ACT 1915 Assessment District No 97-17 % 9/2/2023 IRVINE RANCH WATER DISTRICT General Obligations Bonds; Consolidated Series 1993 % 4/1/2033 LOS ANGELES DEPARTMENT OF WATER AND POWER Power System; 2002 Series A-7 % 7/1/2035 Water System; Subseries B-3 % 7/1/2035 METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA Water Revenue Bonds, 2000 Authorization; Series B-3 % 7/1/2035 ORANGE COUNTY HOUSING AUTHORITY Lantern Pines PJ-CC % 12/1/2027 ORANGE COUNTY WATER DISTRICT Certificates of Participation; 2003 Series A % 8/1/2042 RIVERSIDE, CITY OF Refunding Water Revenue Bond; 2011 A % 10/1/2035 SACRAMENTO COUNTY SANITATION DISTRICTS FINANCING AUTHORITY 2008 Subordinate Lien Variable Rate Refunding Revenue Bonds; Series A % 12/1/2036 SAN DIEGO COUNTY REGIONAL TRANSPORTATION COMMISSION Sales Tax Revenue Bonds; 2008 Series B % 4/1/2038 SAN FRANCISCO CITY & COUNTY AIRPORTS COMMISSION Second Series Revenue Refunding Bonds; Issue 36 C % 5/1/2026 SAN JOSE FINANCING AUTHORITY Lease Revenue Bonds, Hayes Mansion Refunding Project; Series 2008C % 6/1/2027 SANTA ANA HOUSING AUTHORITY Multifamily Housing Revenue Refunding Bond 1995, Series A % 12/15/2022 SANTA CLARA VALLEY TRANSPORTATION AUTHORITY Tax Revenue Refunding Bonds, 2000 Measure A % 4/1/2036 SOUTH PLACER WASTEWATER AUTHORITY Wastewater Revenue Refunding Bonds; Series 2011 A % 11/1/2035 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY Power Project Revenue Bonds, 2008 Subordinate Refunding Series B % 7/1/2017 TRACY, CITY OF Sycamore 7/03 % 5/1/2015 WESTERN MUNICIPAL WATER DISTRICT FACILITIES AUTHORITY Water Revenue Bonds, Series 2012A % 10/1/2042 WHITTIER, CITY OF Health Facility Revenue Bonds, Series 2009 A % 6/1/2036 Total Variable Rate Demand Notes (Cost $32,800,000) Total Investments (Cost $34,814,696) (a) (100.03%) Liabilities in Excess of Other Assets (-0.03%) ) Net Assets (100.00%) $ * Stated maturity reflects next reset date. (a) Aggregate cost for federal income tax purposes is $34,814,696. U.S. GOVERNMENT SECURITIES FUND Portfolio of Investments (Unaudited) 11/30/2012 Security Description Par Value Rate Maturity Value Government National Mortgage Association (8.97%) % 4/15/2014 % 4/15/2014 % 4/15/2016 % 4/15/2016 % 5/15/2016 % 7/15/2020 % 9/15/2018 % 1/15/2025 % 1/15/2026 % 4/15/2036 % 3/15/2038 % 6/15/2038 Total Government National Mortgage Association (Cost $2,960,810) United States Treasury Bills DN (b) (1.11%) % 12/20/2012 Total United States Treasury Bills (Cost $399,972) United States Treasury Bonds (18.63%) % 5/15/2016 % 5/15/2038 Total United States Treasury Bonds (Cost $6,042,579) United States Treasury Notes (70.50%) % 2/15/2015 % 2/15/2021 % 2/28/2018 % 5/15/2014 % 6/30/2013 % 6/30/2017 % 8/15/2020 % 10/31/2013 % 11/15/2018 % 2/15/2019 Total United States Treasury Notes (Cost $24,422,404) Total Investments (Cost $33,825,765) (a) (99.21%) Other Net Assets (0.79%) Net Assets (100.00%) $ (a) Aggregate cost for federal income tax purposes is $33,825,765. At November 30, 2012, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation - Net unrealized appreciation $ (b) Discount Note. Yield to maturity is 0.06%. SHORT-TERM U.S. GOVERNMENT BOND FUND Portfolio of Investments (Unaudited) 11/30/2012 Security Description Par Value Rate Maturity Value Government National Mortgage Association (3.03%) % 11/20/2034 % 6/20/2034 Total Government National Mortgage Association (Cost $313,144) United States Treasury Bills DN (b) (0.94%) % 12/20/2012 Total United States Treasury Bills (Cost $6,042,579) United States Treasury Notes (95.32%) % 1/31/2014 % 1/31/2015 % 1/31/2016 % 6/15/2013 % 6/15/2014 % 6/15/2015 % 1/15/2013 % 12/15/2012 Total United States Treasury Notes (Cost $10,163,157) Total Investments (Cost $10,576,293) (a) (99.29%) Other Net Assets (0.71%) Net Assets (100.00%) $ (a) Aggregate cost for federal income tax purposes is $10,576,293. At November 30, 2012, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ THE UNITED STATES TREASURY TRUST Portfolio of Investments (Unaudited) 11/30/2012 Security Description Par Value Maturity Value United States Treasury Bills DN (b) (100.10%) $ 1/3/2013 $ 1/31/2013 2/14/2013 1/17/2013 12/6/2012 12/20/2012 12/27/2012 Total United States Treasury Bills DN (Cost $81,092,081) Total Investments (Cost $81,092,081) (a) (100.10%) Liabilities in Excess of Other Assets (-0.10%) ) Net Assets (100.00%) $ (a) Aggregate cost for federal income tax purposes is $81,092,081. (b) Discount Note. Yield to maturity is between 0.06% - 0.10%. S&P Portfolio of Investments (Unaudited) 11/30/2012 Security Description Shares Value Common Stock (86.46%) Basic Materials (2.95%) Air Products & Chemicals Inc Airgas Inc Alcoa Inc Allegheny Technologies Inc CF Industries Holdings Inc Cliffs Natural Resources Inc Dow Chemical Co Eastman Chemical Co Ecolab Inc EI du Pont de Nemours & Co FMC Corp Freeport-McMoRan Copper & Gold Inc International Flavors & Fragrances Inc International Paper Co LyondellBasell Industries NV MeadWestvaco Corp Monsanto Co Newmont Mining Corp Nucor Corp PPG Industries Inc Praxair Inc Sherwin-Williams Co Sigma-Aldrich Corp The Mosiac Company Titanium Metals Corp United States Steel Corp Vulcan Materials Co Total Basic Materials Communications (9.73%) Amazon.com Inc AT&T Inc Cablevision Systems Corp CBS Corp CenturyLink Inc Cisco Systems Inc Comcast Corp Corning Inc Crown Castle International Corp DIRECTV Discovery Communications Inc eBay Inc Expedia Inc F5 Networks Inc Frontier Communications Corp Gannett Co Inc Google Inc Harris Corp Interpublic Group Co JDS Uniphase Corp Juniper Networks Inc McGraw-Hill Cos Inc MetroPCS Communications Inc Motorola Solutions Inc Netflix Inc News Corp Omnicom Group Inc priceline.com Inc Scripps Networks Interactive Inc Sprint Nextel Corp Symantec Corp Time Warner Cable Inc Time Warner Inc TripAdvisor Inc VeriSign Inc Verizon Communications Inc Viacom Inc Walt Disney Co Washington Post 47 Windstream Corp Yahoo! Inc Total Communications Consumer, Cyclical (7.89%) Abercrombie & Fitch Co AutoNation Inc AutoZone Inc Bed Bath & Beyond Inc Best Buy Co Inc Big Lots Inc BorgWarner Inc CarMax Inc Carnival Corp Chipotle Mexican Grill Inc Cintas Corp Coach Inc Costco Wholesale Corp CVS Caremark Corp Darden Restaurants Inc Dollar Tree Inc DR Horton Inc Family Dollar Stores Inc Fastenal Co Ford Motor Co Fossil Inc GameStop Corp Gap Inc Genuine Parts Co Goodyear Tire & Rubber Co Harley-Davidson Inc Harman International Industries Inc Hasbro Inc Home Depot Inc International Game Technology JC Penney Co Inc Johnson Controls Inc Kohl's Corp Lennar Corp Lowe's Cos Inc Ltd Brands Inc Macy's Inc Marriott International Inc Class A Mattel Inc McDonald's Corp Newell Rubbermaid Inc NIKE Inc Nordstrom Inc O'Reilly Automotive Inc PACCAR Inc PetSmart Inc PulteGroup Inc Ralph Lauren Corp Ross Stores Inc Southwest Airlines Co Staples Inc Starbucks Corp Starwood Hotels & Resorts Worldwide Inc Target Corp Tiffany & Co TJX Cos Inc Urban Outfitters Inc VF Corp Walgreen Co Wal-Mart Stores Inc Whirlpool Corp WW Grainger Inc Wyndham Worldwide Corp Wynn Resorts Ltd Yum! Brands Inc Total Consumer, Cyclical Consumer, Non-Cyclical (19.04%) Abbott Laboratories Aetna Inc Alexion Pharmaceuticals Inc Allergan Inc Altria Group Inc AmerisourceBergen Corp Amgen Inc Apollo Group Inc Archer-Daniels-Midland Co Automatic Data Processing Inc Avery Dennison Corp Avon Products Inc Baxter International Inc Beam Inc Becton Dickinson and Co Biogen Idec Inc Boston Scientific Corp Bristol-Myers Squibb Co Brown-Forman Corp Campbell Soup Co Cardinal Health Inc CareFusion Corp Celgene Corp Cigna Corp Clorox Co The Coca-Cola Co Coca-Cola Enterprises Inc Colgate-Palmolive Co ConAgra Foods Inc Constellation Brands Inc Coventry Health Care Inc Covidien PLC CR Bard Inc DaVita HealthCare Partners Inc Dean Foods Co DENTSPLY International Inc Dr Pepper Snapple Group Inc Edwards Lifesciences Corp Eli Lilly & Co Equifax Inc Estee Lauder Co Express Scripts Holding Co Forest Laboratories Inc General Mills Inc Gilead Sciences Inc H&R Block Inc Hershey Co HJ Heinz Co Hormel Foods Corp Hospira Inc Humana Inc Intuitive Surgical Inc Iron Mountain Inc JM Smucker Co Johnson & Johnson Kellogg Co Kimberly-Clark Corp Kraft Foods Group Inc Kroger Co Laboratory Corp of America Holdings Life Technologies Corp Lorillard Inc Mastercard Inc McCormick & Co Inc McKesson Corp Mead Johnson Nutrition Co Medtronic Inc Merck & Co Inc Molson Coors Brewing Co Mondelez International Inc Monster Beverage Corp Moody's Corp Mylan Inc Patterson Cos Inc Paychex Inc PepsiCo Inc Perrigo Co Pfizer Inc Philip Morris International Inc Procter & Gamble Co Quanta Services Inc Quest Diagnostics Inc Reynolds American Inc Robert Half International Inc RR Donnelley & Sons Co Safeway Inc SAIC Inc St Jude Medical Inc Stryker Corp Sysco Corp Tenet Healthcare Corp The ADT Corporation Total System Services Inc Tyson Foods Inc UnitedHealth Group Inc Varian Medical Systems Inc Watson Pharmaceuticals Inc WellPoint Inc Western Union Co Whole Foods Market Inc Zimmer Holdings Inc Total Consumer, Non-Cyclical Diversified (0.03%) Leucadia National Corp Total Diversified Energy (9.60%) Anadarko Petroleum Corp Apache Corp Baker Hughes Inc Cabot Oil & Gas Corp Cameron International Corp Chesapeake Energy Corp Chevron Corp ConocoPhillips CONSOL Energy Inc Denbury Resources Inc Devon Energy Corp Diamond Offshore Drilling Inc Ensco PLC EOG Resources Inc EQT Corp Exxon Mobil Corp FMC Technologies Inc Halliburton Co Helmerich & Payne Inc Hess Corp Kinder Morgan Inc Marathon Oil Corp Marathon Petroleum Corp Murphy Oil Corp Nabors Industries Ltd National Oilwell Varco Inc Newfield Exploration Co Noble Corp Noble Energy Inc Occidental Petroleum Corp ONEOK Inc Peabody Energy Corp Phillips 66 Pioneer Natural Resources Co QEP Resources Inc Range Resources Corp Rowan Cos Plc Schlumberger Ltd Sears Canada Inc Southwestern Energy Co Spectra Energy Corp Tesoro Corp Valero Energy Corp Williams Cos Inc WPX Energy Inc Total Energy Financial (13.29%) ACE Ltd Aflac Inc Allstate Corp American Express Co American International Group Inc American Tower Corp Ameriprise Financial Inc Aon PLC Apartment Investment & Management Co Assurant Inc AvalonBay Communities Inc Bank of America Corp Bank of NY Mellon BB&T Corp Berkshire Hathaway Inc BlackRock Inc Boston Properties Inc Capital One Financial Corp CBRE Group Inc Charles Schwab Corp Chubb Corp Cincinnati Financial Corp Citigroup Inc CME Group Inc. Comerica Inc Discover Financial Services E*TRADE Financial Corp Equity Residential Federated Investors Inc Fifth Third Bancorp First Horizon National Corp Franklin Resources Inc Genworth Financial Inc Goldman Sachs Group Hartford Financial Services Group Inc HCP Inc Health Care REIT Inc Host Hotels & Resorts Inc Hudson City Bancorp Inc Huntington Bancshare IntercontinentalExchange Inc Invesco Ltd JPMorgan Chase & Co KeyCorp Kimco Realty Corp Legg Mason Inc Lincoln National Corp Loews Corp M&T Bank Corp Marsh & McLennan Cos Inc MetLife Inc Morgan Stanley Northern Trust Corp NYSE Euronext People's United Financial Inc Plum Creek Timber Co Inc PNC Financial Services Group Inc Principal Financial Group Inc Progressive Corp Prologis Inc Prudential Financial Inc Public Storage Regions Financial Corp Simon Property Group Inc SLM Corp State Street Corp SunTrust Banks Inc T Rowe Price Group Inc The Nasdaq OMX Group Torchmark Corp Travelers Cos Inc. Unum Group US Bancorp Ventas Inc Visa Inc Vornado Realty Trust Wells Fargo & Co Weyerhaeuser Co XL Group PLC Zions Bancorporation Total Financial Industrial (8.80%) 3M Co Agilent Technologies Inc Amphenol Corp Ball Corp Bemis Co Inc Boeing Co Caterpillar Inc CH Robinson Worldwide Inc Cooper Industries PLC CSX Corp Cummins Inc Danaher Corp Deere & Co Dover Corp Eaton Corp Emerson Electric Co Expeditors International of Washington Inc FedEx Corp FLIR Systems Inc Flowserve Corp Fluor Corp General Dynamics Corp General Electric Co Honeywell International Inc Illinois Tool Works Inc Ingersoll-Rand PLC Jabil Circuit Inc Jacobs Engineering Group Inc Joy Global Inc L-3 Communications Holdings Inc Leggett & Platt Inc Lockheed Martin Corp Masco Corp Molex Inc Norfolk Southern Corp Northrop Grumman Corp Owens-Illinois Inc Pall Corp Parker Hannifin Corp Pentair Ltd PerkinElmer Inc Precision Castparts Corp Raytheon Co Republic Services Inc Rockwell Automation Inc Rockwell Collins Inc Roper Industries Inc Ryder System Inc Sealed Air Corp Snap-on Inc Stanley Black & Decker Inc Stericycle Inc TE Connectivity Ltd Textron Inc Thermo Fisher Scientific Inc Tyco International Ltd Union Pacific Corp United Parcel Service Inc United Technologies Corp Waste Management Inc Waters Corp Xylem Inc Total Industrial Technology (12.21%) Accenture PLC Adobe Systems Inc Advanced Micro Devices Inc Akamai Technologies Inc Altera Corp Analog Devices Inc Apple Inc Applied Materials Inc Autodesk Inc BMC Software Inc Broadcom Corp CA Inc Cerner Corp Citrix Systems Inc Cognizant Technology Solutions Corp Computer Sciences Corp Dell Inc Dun & Bradstreet Electronic Arts Inc EMC Corp/MA Fidelity National Information Services Inc First Solar Inc Fiserv Inc Hewlett-Packard Co Intel Corp International Business Machines Corp Intuit Inc KLA-Tencor Corp Lam Research Corp Linear Technology Corp LSI Corp Microchip Technology Inc Micron Technology Inc Microsoft Corp NetApp Inc NVIDIA Corp Oracle Corp Pitney Bowes Inc QUALCOMM Inc Red Hat Inc Salesforce.com Inc SanDisk Corp Seagate Technology PLC Teradata Corp Teradyne Inc Texas Instruments Inc Western Digital Corp Xerox Corp Xilinx Inc Total Technology Utilities (2.92%) AES Corp AGL Resources Inc Ameren Corp American Electric Power Co Inc CenterPoint Energy Inc CMS Energy Corp Consolidated Edison Inc Dominion Resources DTE Energy Co Duke Energy Corp Edison International Entergy Corp Exelon Corp FirstEnergy Corp Integrys Energy Group Inc NextEra Energy Inc NiSource Inc Northeast Utilities NRG Energy Inc Pepco Holdings Inc PG&E Corp Pinnacle West Capital Corp PPL Corp Public Service Enterprise Group Inc SCANA Corp Sempra Energy Southern Co TECO Energy Inc Wisconsin Energy Corp Xcel Energy Inc Total Utilities Total Common Stock (Cost $59,609,944) Right/Warrant (0.01%) Kinder Morgan Inc, $40, 2/15/17 Total Right/Warrant (Cost $6934) Preferred Stock (0.00%) Orchard Supply HWare Series A; 0% Coupon 20 36 Total Preferred Stock (Cost $24) 36 Short-Term Investments (11.32%) United States Treasury Bills (11.32%) Par Value United States T-Bill 12/06/2012, DN (b) United States T-Bill 12/27/2012, DN (b) Total United States Treasury Bills Total Short-Term Investments (Cost $12,198,822) Total Investments (Cost $71,815,724) (a) (97.79%) Other Net Assets (2.21%) Net Assets (100.00%) $ * Non-income producing security. (a) Aggregate cost for federal income tax purpose is $71,815,724. At November 30, 2012, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ (b) At November 30, 2012, certain United States Treasury Bills with a market value of $12,198,822 were pledged to cover margin requirements for futures contracts. (c) Futures contracts at May 31, 2012: Contracts - $50 times premium / delivery month / commitment S&P 500 E-mini Unrealized Appreciation 207 / DEC 2012 / Long $ S&P MIDCAP INDEX FUND Portfolio of Investments (Unaudited) 11/30/2012 Security Description Shares Value Common Stock (99.70%) Basic Materials (4.72%) Albemarle Corp Ashland Inc Cabot Corp Carpenter Technology Corp Commercial Metals Co Compass Minerals International Inc Cytec Industries Inc Domtar Corp Intrepid Potash Inc Minerals Technologies Inc NewMarket Corp Olin Corp Reliance Steel & Aluminum Co Royal Gold Inc RPM International Inc Sensient Technologies Corp Steel Dynamics Inc Valspar Corp Total Basic Materials Communications (4.92%) ADTRAN Inc AMC Networks Inc AOL Inc Ciena Corp Equinix Inc FactSet Research Systems Inc InterDigital Inc. John Wiley & Sons Inc Lamar Advertising Co Meredith Corp NeuStar Inc New York Times Co Plantronics Inc Polycom Inc Rackspace Hosting Inc RF Micro Devices Inc Scholastic Corp Telephone & Data Systems Inc Tellabs Inc TIBCO Software Inc tw telecom inc ValueClick Inc Total Communications Consumer, Cyclical (13.32%) Advance Auto Parts Inc Aeropostale Inc Alaska Air Group Inc American Eagle Outfitters Inc ANN Inc Arrow Electronics Inc Ascena Retail Group Inc Bally Technologies Inc Barnes & Noble Inc Bob Evans Farms Inc Brinker International Inc Cabela's Inc Carter's Inc Cheesecake Factory Chico's FAS Inc Cinemark Holdings Inc Copart Inc Deckers Outdoor Corp Dick's Sporting Goods Inc DreamWorks Animation SKG Inc Foot Locker Inc Guess? Inc Hanesbrands Inc Herman Miller Inc HNI Corp HSN Inc Ingram Micro Inc International Speedway Corp JetBlue Airways Corp KB Home Life Time Fitness Inc LKQ Corp MDC Holdings Inc Mohawk Industries Inc MSC Industrial Direct Co Inc NVR Inc Office Depot Inc Oshkosh Corp Owens & Minor Inc Panera Bread Co Polaris Industries Inc PVH Corp Regis Corp Saks Inc Scientific Games Corp Signet Jewelers Ltd Tempur-Pedic International Inc The Wendy's Co Thor Industries Inc Toll Brothers Inc Tractor Supply Co Under Armour Inc Warnaco Group Inc Watsco Inc Williams-Sonoma Inc WMS Industries Inc World Fuel Services Corp Total Consumer, Cyclical Consumer, Non-Cyclical (18.52%) Aaron's Inc Alliance Data Systems Corp AMERIGROUP Corp Bio-Rad Laboratories Inc Brink's Co Charles River Laboratories International Inc Church & Dwight Co Inc Community Health Systems Inc Convergys Corp Cooper Cos Inc CoreLogic Inc. Corporate Executive Board Co Corrections Corp of America Covance Inc Deluxe Corp DeVry Inc Endo Health Solutions Inc Flowers Foods Inc FTI Consulting Inc Gartner Inc Global Payments Inc Green Mountain Coffee Roasters Inc Harris Teeter Supermarkets Inc Health Management Associates Inc Health Net Inc Henry Schein Inc Hill-Rom Holdings Inc Hillshire Brands Co HMS Holdings Corp Hologic Inc IDEXX Laboratories Inc Ingredion Inc ITT Educational Services Inc Jarden Corp Lancaster Colony Corp Lender Processing Services Inc LifePoint Hospitals Inc Manpower Inc Masimo Corp Matthews International Corp Medicis Pharmaceutical Corp MEDNAX Inc Monster Worldwide Inc Omnicare Inc Post Holdings Inc Ralcorp Holdings Inc Regeneron Pharmaceuticals Inc Rent-A-Center Inc ResMed Inc Rollins Inc Scotts Miracle-Gro Co SEI Investments Co Service Corp International Smithfield Foods Inc Sotheby's STERIS Corp Strayer Education Inc SUPERVALU Inc Techne Corp Teleflex Inc Thoratec Corp Tootsie Roll Industries Inc Towers Watson & Co Tupperware Brands Corp United Rentals Inc United Therapeutics Corp Universal Corp Universal Health Services Inc Valassis Communications Inc VCA Antech Inc Vertex Pharmaceuticals Inc WellCare Health Plans Inc WEX Inc Total Consumer, Non-Cyclical Energy (5.41%) Alpha Natural Resources Inc Arch Coal Inc Atwood Oceanics Inc Bill Barrett Corp CARBO Ceramics Inc Cimarex Energy Co Dresser-Rand Group Inc Dril-Quip Inc Energen Corp Forest Oil Corp Helix Energy Solutions Group Inc HollyFrontier Corp Northern Oil and Gas Inc Oceaneering International Inc Oil States International Inc Patterson-UTI Energy Inc Plains Exploration & Production Co Quicksilver Resources Inc Rosetta Resources Inc SM Energy Co Superior Energy Services Inc Unit Corp Total Energy Financial (21.09%) Affiliated Managers Group Inc Alexander & Baldwin Inc Alexandria Real Estate Equities Inc Alleghany Corp American Campus Communities Inc American Financial Group Inc Apollo Investment Corp Arthur J Gallagher & Co Aspen Insurance Holdings Ltd Associated Banc-Corp Astoria Financial Corp BancorpSouth Inc Bank of Hawaii Corp BioMed Realty Trust Inc BRE Properties Inc Brown & Brown Inc Camden Property Trust Cathay General Bancorp CBOE Holdings Inc City National Corp Commerce Bancshares Corporate Office Properties Trust Cullen/Frost Bankers Inc Duke Realty Corp East West Bancorp Inc Equity One Inc Essex Property Trust Inc Eaton Vance Corp Everest Re Group Ltd Federal Realty Investment Trust Fidelity National Financial Inc First American Financial Corp First Niagara Financial Group Inc FirstMerit Corp Fulton Financial Corp Greenhill & Co Inc Hancock Holding Co Hanover Insurance Group HCC Insurance Holdings Inc Highwoods Properties Inc Home Properties Inc Hospitality Properties Trust International Bancshares Corp Janus Capital Group Inc Jefferies Group Inc Jones Lang LaSalle Inc Kemper Corp Liberty Property Trust Mack-Cali Realty Corp Mercury General Corp National Retail Properties Inc New York Community Bancorp Inc Old Republic International Corp Omega Healthcare Investors Inc Potlatch Corp Prosperity Bancshares Inc Protective Life Corp Raymond James Financial Inc Rayonier Inc Realty Income Corp Regency Centers Corp Reinsurance Group of America Inc Senior Housing Properties Trust Signature Bank SL Green Realty Corp StanCorp Financial Group Inc SVB Financial Group Synovus Financial Corp Taubman Centers Inc TCF Financial Corp The Macerich Co REIT Trustmark Corp UDR Inc Valley National Bancorp Waddell & Reed Financial Inc Washington Federal Inc Webster Financial Corp Weingarten Realty Investors Westamerica Bancorporation WR Berkley Corp Total Financial Industrial (18.80%) Acuity Brands Inc AECOM Technology Corp AGCO Corp Alliant Techsystems Inc AMETEK Inc Aptargroup Inc Avnet Inc B/E Aerospace Inc Carlisle Cos Inc CLARCOR Inc Clean Harbors Inc Con-way Inc Crane Co Donaldson Co Inc Energizer Holdings Inc Esterline Technologies Corp Exelis Inc Fortune Brands Home & Security Inc Gardner Denver Inc GATX Corp General Cable Corp Genesee & Wyoming Inc Gentex Corp Graco Inc Granite Construction Inc Greif Inc Harsco Corp Hubbell Inc Huntington Ingalls Industries Inc IDEX Corp Itron Inc ITT Corp JB Hunt Transport Services Inc Kansas City Southern KBR Inc Kennametal Inc Kirby Corp Landstar System Inc Lennox International Inc Lincoln Electric Holdings Inc Louisiana-Pacific Corp Martin Marietta Materials Inc Matson Inc Mettler-Toledo International Inc Mine Safety Appliances Co National Instruments Corp Nordson Corp Packaging Corp of America Regal-Beloit Corp Rock-Tenn Co Shaw Group Inc Silgan Holdings Inc Sonoco Products Co SPX Corp Tech Data Corp Terex Corp Tidewater Inc Timken Co Trimble Navigation Ltd Trinity Industries Inc Triumph Group Inc URS Corp UTi Worldwide Inc Valmont Industries Inc Vishay Intertechnology Inc Wabtec Corp Waste Connections Inc Werner Enterprises Inc Woodward Inc Worthington Industries Inc Zebra Technologies Corp Total Industrial Technology (7.94%) ACI Worldwide Inc Acxiom Corp Advent Software Inc Allscripts Healthcare Solutions Inc ANSYS Inc Atmel Corp Broadridge Financial Solutions Inc Cadence Design Systems Inc Compuware Corp Concur Technologies Inc Cree Inc Cypress Semiconductor Corp Diebold Inc DST Systems Inc Fair Isaac Corp Fairchild Semiconductor International Inc Informatica Corp Integrated Device Technology Inc International Rectifier Corp Intersil Corp Jack Henry & Associates Inc Lexmark International Inc ManTech International Corp MEMC Electronic Materials Inc Mentor Graphics Corp MICROS Systems Inc MSCI Inc NCR Corp Parametric Technology Corp QLogic Corp Riverbed Technology Inc Rovi Corp Semtech Corp Silicon Laboratories Inc Skyworks Solutions Inc SolarWinds Inc Solera Holdings Inc Synopsys Inc VeriFone Systems Inc Total Technology Utilities (4.98%) Alliant Energy Corp Aqua America Inc Atmos Energy Corp Black Hills Corp Cleco Corp Great Plains Energy Inc Hawaiian Electric Industries Inc IDACORP Inc MDU Resources Group Inc National Fuel Gas Co NV Energy Inc OGE Energy Corp PNM Resources Inc Questar Corp UGI Corp Vectren Corp Westar Energy Inc WGL Holdings Inc Total Utilities Total Common Stock (Cost $93,850,787) Short-Term Investments (0.08%) United States Treasury Bills (0.08%) Par Value United States T-Bill 12/06/2012, DN (b) Total United States Treasury Bills Total Short-Term Investments (Cost $99,998) Total Investments (Cost $93,950,785) (a) (99.78%) Other Net Assets (0.22%) Net Assets (100.00%) $ * Non-income producing security. (a)Aggregate cost for federal income tax purpose is $93,950,785. At November 30, 2012, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ (b) At November 30, 2012, certain United States Treasury Bills with a market value of $99,998 were pledged to cover margin requirements for futures contracts. (c) Futures contracts at May 31, 2012: Contracts - $100 times premium / delivery month / commitment S&P MidCap E-MINI Unrealized Appreciation 11 / DEC 2012 / Long $ S&P SMALLCAP INDEX FUND Portfolio of Investments (Unaudited) 11/30/2012 Security Description Shares Value Common Stock (96.85%) Basic Materials (4.06%) AK Steel Holding Corp AMCOL International Corp American Vanguard Corp Balchem Corp Buckeye Technologies Inc Century Aluminum Co Clearwater Paper Corp Deltic Timber Corp PH Glatfelter Co Globe Specialty Metals Inc Hawkins Inc HB Fuller Co Innophos Holdings Inc Kaiser Aluminum Corp KapStone Paper and Packaging Corp Kraton Performance Polymers Inc Materion Corp Neenah Paper Inc OM Group Inc PolyOne Corp Quaker Chemical Corp A Schulman Inc Schweitzer-Mauduit International Inc Stepan Co Wausau Paper Corp Zep Inc Total Basic Materials Communications (4.33%) Anixter International Inc Arris Group Inc Atlantic Tele-Network Inc Black Box Corp Blucora Inc Blue Nile Inc Cbeyond Inc Cincinnati Bell Inc comScore Inc Comtech Telecommunications Corp DealerTrack Holdings Inc Dice Holdings Inc Digital Generation Inc Digital River Inc Dolan Media EW Scripps Co General Communication Inc Harmonic Inc Harte-Hanks Inc HealthStream Inc Liquidity Services Inc LogMeIn Inc Lumos Networks Corp NETGEAR Inc Neutral Tandem Inc Novatel Wireless Inc NTELOS Holdings Corp Nutrisystem Inc OpenTable Inc Oplink Communications Inc PC-Tel Inc Perficient Inc QuinStreet Inc Sourcefire Inc Stamps.com Inc Symmetricom Inc United Online Inc USA Mobility Inc VASCO Data Security International Inc ViaSat Inc Websense Inc XO Group Inc Total Communications Consumer, Cyclical (15.90%) Allegiant Travel Co Arctic Cat Inc Big 5 Sporting Goods Corp Biglari Holdings Inc BJ's Restaurants Inc Boyd Gaming Corp Brown Shoe Co Inc Brunswick Corp Buckle Inc Buffalo Wild Wings Inc Callaway Golf Co Casey's General Stores Inc Cash America International Inc Cato Corp CEC Entertainment Inc Childrens Place Retail Stores Inc Christopher & Banks Corp Coinstar Inc Coldwater Creek Inc Cracker Barrel Old Country Store Inc Crocs Inc Digital Theater Systems Inc DineEquity Inc Ethan Allen Interiors Inc Ezcorp Inc Fifth & Pacific Cos Inc First Cash Financial Services Inc Fred's Inc G&K Services Inc Genesco Inc Group 1 Automotive Inc Haverty Furniture Cos Inc Hibbett Sports Inc Hot Topic Inc Iconix Brand Group Inc Interface Inc Interval Leisure Group Inc Jack in the Box Inc JAKKS Pacific Inc Jos A Bank Clothiers Inc Kirkland's Inc K-Swiss Inc La-Z-Boy Inc Lithia Motors Inc Lumber Liquidators Holdings Inc M/I Homes Inc Maidenform Brands Inc Marcus Corp MarineMax Inc Marriott Vacations Worldwide Corp Men's Wearhouse Inc Meritage Homes Corp Mobile Mini Inc Monarch Casino & Resort Inc Multimedia Games Holding Co Inc MWI Veterinary Supply Inc OfficeMax Inc Oxford Industries Inc Papa John's International Inc PEP Boys Perry Ellis International Inc PetMed Express Inc Pinnacle Entertainment Inc Pool Corp Quiksilver Inc Red Robin Gourmet Burgers Inc Ruby Tuesday Inc rue21 inc Ruth's Hospitality Group Inc Ryland Group Inc ScanSource Inc Select Comfort Corp SHFL Entertainment Inc Skechers U.S.A. Inc SkyWest Inc Sonic Automotive Inc Sonic Corp Spartan Motors Inc Stage Stores Inc Standard Motor Products Inc Standard Pacific Corp Stein Mart Inc Steven Madden Ltd Superior Industries International Inc Texas Roadhouse Inc The Finish Line Inc Toro Co True Religion Apparel Inc Tuesday Morning Corp Unifirst Corp United Stationers Inc Universal Electronics Inc Vitamin Shoppe Inc VOXX International Corp Winnebago Industries Inc Wolverine World Wide Inc Zale Corp Zumiez Inc Total Consumer, Cyclical Consumer, Non-Cyclical (17.11%) Abaxis Inc ABM Industries Inc Acorda Therapeutics Inc Affymetrix Inc Air Methods Corp Akorn Inc Align Technology Inc Alliance One International Inc Almost Family Inc Amedisys Inc American Greetings Corp American Public Education Inc AMN Healthcare Services Inc Amsurg Corp Andersons Inc Arbitron Inc Arqule Inc B&G Foods Inc Bio-Reference Labs Inc Blyth Inc Boston Beer Company Calavo Growers Inc Cal-Maine Foods Inc Cambrex Corp Cantel Medical Corp Capella Education Co Cardtronics Inc Career Education Corp CDI Corp Centene Corp Central Garden and Pet Co Chemed Corp CONMED Corp Consolidated Graphics Inc Corinthian Colleges Inc Corvel Corp Cross Country Healthcare Inc CryoLife Inc Cubist Pharmaceuticals Inc Cyberonics Inc Diamond Foods Inc Emergent Biosolutions Inc Ensign Group Inc. Enzo Biochem Inc ExlService Holdings Inc Forrester Research Inc Gentiva Health Services Inc Geo Group Inc Greatbatch Inc Haemonetics Corp Hain Celestial Group Hanger Inc Healthcare Services Group Inc Healthways Inc Heartland Payment Systems Inc Heidrick & Struggles International Inc Helen of Troy Ltd Hi-Tech Pharmacal Co Inc ICU Medical Inc Insperity Inc Integra LifeSciences Holdings Corp Inter Parfums Inc Invacare Corp IPC The Hospitalist Co Inc J&J Snack Foods Corp Kelly Services Inc Kindred Healthcare Inc Korn/Ferry International Landauer Inc LHC Group Inc Lincoln Educational Services Corp Live Nation Entertainment Inc Luminex Corp Magellan Health Services Inc MAXIMUS Inc Medifast Inc Meridian Bioscience Inc Merit Medical Systems Inc Molina Healthcare Inc Momenta Pharmaceuticals Inc Monro Muffler Brake Inc Nash Finch Co Natus Medical Inc Navigant Consulting Inc Neogen Corp NuVasive Inc On Assignment Inc Palomar Medical Technologies Inc PAREXEL International Corp PharMerica Corp Prestige Brands Holdings Inc PSS World Medical Inc Questcor Pharmaceuticals Inc Resources Connection Inc Salix Pharmaceuticals Ltd Sanderson Farms Inc Seneca Foods Corp Snyders-Lance Inc Spartan Stores Inc Spectrum Pharmaceuticals Inc SurModics Inc Symmetry Medical Inc TeleTech Holdings Inc The Medicines Co TreeHouse Foods Inc TrueBlue Inc United Natural Foods Inc Universal Technical Institute Inc Viad Corp ViroPharma Inc WD-40 Co West Pharmaceutical Services Inc Total Consumer, Non-Cyclical Energy (3.70%) Approach Resources Inc Basic Energy Services Inc Carrizo Oil & Gas Inc Cloud Peak Energy Inc Comstock Resources Inc Contango Oil & Gas Co Exterran Holdings Inc Gulf Island Fabrication Inc Gulfport Energy Corp Hornbeck Offshore Services Inc ION Geophysical Corp Lufkin Industries Inc Matrix Service Co PDC Energy Inc Penn Virginia Corp PetroQuest Energy Inc Pioneer Energy Services Corp SEACOR Holdings Inc Stone Energy Corp SunCoke Energy Inc Swift Energy Co TETRA Technologies Inc Total Energy Financial (19.68%) Acadia Realty Trust AMERISAFE Inc Bank Mutual Corp Bank of the Ozarks Inc BBCN Bancorp Inc Boston Private Financial Holdings Inc Brookline Bancorp Inc Calamos Asset Management Inc Cedar Realty Trust Inc City Holding Co Colonial Properties Trust Columbia Banking System Inc Community Bank System Inc Cousins Properties Inc CVB Financial Corp DiamondRock Hospitality Co Dime Community Bancshares Inc EastGroup Properties Inc eHealth Inc Employers Holdings Inc Encore Capital Group Inc EPR Properties Extra Space Storage Inc F.N.B. Corp Financial Engines Inc First BanCorp First Commonwealth Financial Corp First Financial Bancorp First Financial Bankshares Inc First Midwest Bancorp Forestar Group Inc Franklin Street Properties Corp Getty Realty Corp Glacier Bancorp Inc Government Properties Income Trust Hanmi Financial Corp Healthcare Realty Trust Inc HFF Inc Higher One Holdings Inc Home Bancshares Inc. Horace Mann Educators Corp Independent Bank Corp Infinity Property & Casualty Corp Inland Real Estate Corp Interactive Brokers Group Inc Investment Technology Group Inc Kilroy Realty Corp Kite Realty Group Trust LaSalle Hotel Properties Lexington Realty Trust LTC Properties Inc MarketAxess Holdings Inc Meadowbrook Insurance Group Inc Medical Properties Trust Inc Mid-America Apartment Communities Inc National Financial Partners Corp National Penn Bancshares Inc Navigators Group Inc NBT Bancorp Inc Northwest Bancshares Inc Old National Bancorp Oritani Financial Corp PacWest Bancorp Parkway Properties Pennsylvania Real Estate Investment Trust Pinnacle Financial Partners Inc Piper Jaffray Cos Portfolio Recovery Associates Inc Post Properties Inc Presidential Life Corp PrivateBancorp Inc ProAssurance Corp Prospect Capital Corp Provident Financial Services Inc PS Business Parks Inc RLI Corp S&T Bancorp Inc Sabra Healthcare Inc Safety Insurance Group Inc Saul Centers Inc Selective Insurance Group Inc Simmons First National Corp Sovran Self Storage Inc Sterling Bancorp Stewart Information Services Corp Stifel Financial Corp Susquehanna Bancshares Inc SWS Group Inc Tanger Factory Outlet Centers Texas Capital Bancshares Inc Tompkins Financial Corp Tower Group Inc TrustCo Bank Corp NY UMB Financial Corp Umpqua Holdings Corp United Bankshares United Community United Fire Group Inc Universal Health Realty Income Trust Urstadt Biddle Properties Inc ViewPoint Financial Group Inc Virtus Investment Partners Inc Wilshire Bancorp Inc Wintrust Financial Corp World Acceptance Corp Total Financial Industrial (18.52%) AAON Inc AAR Corp Actuant Corp Advanced Energy Industries Inc Aegion Corp Aerovironment Inc Albany International Corp AM Castle & Co American Science & Engineering Inc Analogic Corp AO Smith Corp Apogee Enterprises Inc Applied Industrial Technologies Inc Arkansas Best Corp Astec Industries Inc AZZ Inc Badger Meter Inc Barnes Group Inc Bel Fuse Inc Belden Inc Benchmark Electronics Inc Brady Corp Briggs & Stratton Corp Bristow Group Inc Calgon Carbon Corp Cascade Corp Checkpoint Systems Inc CIRCOR International Inc Cognex Corp Coherent Inc Comfort Systems USA Inc CTS Corp Cubic Corp Curtiss-Wright Corp Cymer Inc Daktronics Inc Darling International Inc Drew Industries Inc Dycom Industries Inc Eagle Materials Inc Electro Scientific Industries Inc EMCOR Group Inc Encore Wire Corp EnerSys Inc Engility Holdings Inc EnPro Industries Inc ESCO Technologies Inc Exponent Inc FARO Technologies Inc Federal Signal Corp FEI Co Forward Air Corp Franklin Electric Co Inc GenCorp Inc Geospace Technologies Corp Gibraltar Industries Inc Griffon Corp Haynes International Inc Headwaters Inc Heartland Express Inc Hillenbrand Inc Hub Group Inc II-VI Inc Intermec Inc Intevac Inc iRobot Corp John Bean Technologies Corp Kaman Corp Kaydon Corp Knight Transportation Inc Koppers Holdings Inc Lindsay Corp Littelfuse Inc LSB Industries Inc Lydall Inc Measurement Specialties Inc Methode Electronics Inc Moog Inc Movado Group Inc Mueller Industries Inc Myers Industries Inc National Presto Industries Inc NCI Building Systems Inc Newport Corp Old Dominion Freight Line Inc Olympic Steel Inc Orbital Sciences Corp Orion Marine Group Inc OSI Systems Inc Park Electrochemical Corp Plexus Corp Powell Industries Inc Quanex Building Products Corp Robbins & Myers Inc Rofin-Sinar Technologies Inc Rogers Corp RTI International Metals Inc Simpson Manufacturing Co Inc Standex International Corp STR Holdings Inc Sturm Ruger & Co Inc Teledyne Technologies Inc Tennant Co Tetra Tech Inc Texas Industries Inc Tredegar Corp TTM Technologies Inc Universal Forest Products Inc Vicor Corp Watts Water Technologies Inc Total Industrial Technology (9.72%) 3D Systems Corp Agilysys Inc ATMI Inc Avid Technology Inc Blackbaud Inc Bottomline Technologies Inc Brooks Automation Inc Cabot Microelectronics Corp CACI International Inc Ceva Inc CIBER Inc Cirrus Logic Inc Cohu Inc CommVault Systems Inc Computer Programs & Systems Inc CSG Systems International Inc Digi International Inc Diodes Inc DSP Group Inc Ebix Inc Entropic Communications Inc EPIQ Systems Inc Exar Corp GT Advanced Technologies Inc Hittite Microwave Corp iGATE Corp Insight Enterprises Inc Interactive Intelligence Group Inc j2 Global Inc JDA Software Group Inc Kopin Corp Kulicke & Soffa Industries Inc LivePerson Inc Manhattan Associates Inc Medidata Solutions Inc Mercury Systems Inc Micrel Inc Microsemi Corp MicroStrategy Inc MKS Instruments Inc Monolithic Power Systems Inc Monotype Imaging Holdings Inc MTS Systems Corp Nanometrics Inc NCI Inc Netscout Systems Inc Omnicell Inc Opnet Technologies Inc Pericom Semiconductor Corp Power Integrations Inc Progress Software Corp Quality Systems Inc Radisys Corp Rubicon Technology Inc Rudolph Technologies Inc Sigma Designs Inc Super Micro Computer Inc Supertex Inc Sykes Enterprises Inc Synaptics Inc Synchronoss Technologies Inc SYNNEX Corp Take-Two Interactive Software Inc Tessera Technologies Inc TriQuint Semiconductor Inc Tyler Technologies Inc Ultratech Inc Veeco Instruments Inc Virtusa Corp Volterra Semiconductor Corp Total Technology Utilities (3.83%) ALLETE Inc American States Water Co Avista Corp CH Energy Group Inc El Paso Electric Co Laclede Grp Inc New Jersey Resources Corp Northwest Natural Gas Co NorthWestern Corp Piedmont Natural Gas Co Inc South Jersey Industries Inc Southwest Gas Corp UIL Holdings Corp UNS Energy Corp Total Utilities Total Common Stock (Cost $30,535,877) Short-Term Investments (0.55%) United States Treasury Bills (0.55%) Par Value United States T-Bill 12/06/2012, DN (b) Total United States Treasury Bills Total Short-Term Investments (Cost $199,996) Total Investments (Cost $30,735,873) (a) (97.40%) Other Net Assets (2.60%) Net Assets (100.00%) $ * Non-income producing security. (a) Aggregate cost for federal income tax purpose is $30,735,873. At November 30, 2012, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ (b) At November 30, 2012, certain United States Treasury Bills with a market value of $199,996 were pledged to cover margin requirements for futures contracts. (c) Futures contracts at May 31, 2012: Contracts - $100 times premium / delivery month / commitment Russell 2000 MINI Unrealized Depreciation 14 / DEC 2012 / Long $ ) SHELTON CORE VALUE FUND Portfolio of Investments (Unaudited) 11/30/2012 Security Description Shares Value Common Stock (99.29%) Basic Materials (3.53%) Chemicals (3.53%) EI du Pont de Nemours & Co PPG Industries Inc Praxair Inc Sensient Technologies Corp Total Basic Materials Communications (5.87%) Media (1.57%) Walt Disney Co Telecommunications (4.30%) AT&T Inc Rogers Communications Inc Verizon Communications Inc Total Communications Consumer, Cyclical (9.78%) Auto Manufacturers (1.13%) Ford Motor Co Retail (8.65%) CVS Caremark Corp Home Depot Inc McDonald's Corp Ross Stores Inc Starbucks Corp Target Corp Total Consumer, Cyclical Consumer, Non-Cyclical (25.10%) Agriculture (4.25%) Altria Group Inc Philip Morris International Inc Reynolds American Inc Beverages (1.48%) PepsiCo Inc Biotechnology (2.27%) Celgene Corp Gilead Sciences Inc Commercial Services (1.51%) Lender Processing Services Inc Moody's Corp Paychex Inc The ADT Corporation Cosmetics / Personal Care (2.78%) Colgate-Palmolive Co Procter & Gamble Co Food (1.60%) ConAgra Foods Inc HJ Heinz Co Healthcare - Products (3.83%) Baxter International Inc Johnson & Johnson Healthcare - Services (2.72%) Aetna Inc HealthSouth Corp WellPoint Inc Household Products / Wares (0.90%) Kimberly-Clark Corp Pharmaceuticals (3.76%) Abbott Laboratories AmerisourceBergen Corp Merck & Co Inc Total Consumer, Non-Cyclical Energy (14.56%) Oil & Gas (12.20%) Anadarko Petroleum Corp Apache Corp BP PLC Chevron Corp ConocoPhillips Devon Energy Corp Exxon Mobil Corp Royal Dutch Shell PLC Oil & Gas Services (2.04%) Baker Hughes Inc Schlumberger Ltd Weatherford International Ltd Pipelines (0.32%) Spectra Energy Corp Total Energy Financial (14.41%) Banks (8.90%) Bank of America Corp Bank of NY Mellon Goldman Sachs Group JPMorgan Chase & Co State Street Corp US Bancorp Wells Fargo & Co Diversified Financial Services (2.28%) BlackRock Inc Charles Schwab Corp Morgan Stanley NYSE Euronext Insurance (2.90%) Arthur J Gallagher & Co Aspen Insurance Holdings Ltd Marsh & McLennan Cos Inc Principal Financial Group Inc StanCorp Financial Group Inc Travelers Cos Inc. Savings & Loans (0.33%) New York Community Bancorp Inc Total Financial Industrial (10.02%) Aerospace/Defense (2.93%) Boeing Co Northrop Grumman Corp Rockwell Collins Inc United Technologies Corp Electronics (0.36%) Agilent Technologies Inc TE Connectivity Ltd Machinery - Construction & Mining (1.52%) Caterpillar Inc Miscellaneous Manufacturing (3.12%) 3M Co Barnes Group Inc Danaher Corp Pentair Ltd Tyco International Ltd Transportation (2.09)% FedEx Corp Seaspan Corp Tidewater Inc Union Pacific Corp United Parcel Service Inc Total Industrial Technology (9.24%) Computers (2.25%) Diebold Inc EMC Corp Hewlett-Packard Co International Business Machines Corp Semiconductors (4.40%) Analog Devices Inc Intel Corp KLA-Tencor Corp Linear Technology Corp QUALCOMM Inc Taiwan Semiconductor Manufacturing Co Ltd Texas Instruments Inc Software (2.59%) Microsoft Corp Oracle Corp Total Technology Utilities (6.78%) Electric (5.88%) Ameren Corp Consolidated Edison Inc DTE Energy Co Duke Energy Corp Entergy Corp Exelon Corp FirstEnergy Corp NextEra Energy Inc PG&E Corp Pinnacle West Capital Corp Southern Co Gas (0.90%) AGL Resources Inc NiSource Inc Sempra Energy Total Utilities Total Common Stock (Cost $114,610,446) Short-Term Investments (0.06%) United States Treasury Bills (0.06%) Par Value United States T-Bill 12/06/2012, DN (b) Total United States Treasury Bills Total Short-Term Investments (Cost $199,996) Total Investments (Cost $114,710,444) (a) (99.35%) Other Net Assets (0.65%) Net Assets (100.00%) $ * Non-income producing security. (a)Aggregate cost for federal income tax purpose is $114,710,444. At November 30, 2012, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ (b) At November 30, 2012, certain United States Treasury Bills with a market value of $99,998 were pledged to cover margin requirements for futures contracts. EUROPEAN GROWTH AND INCOME FUND Portfolio of Investments (Unaudited) 11/30/2012 Security Description Shares Value Common Stock (97.77%) Basic Materials (8.55%) Chemicals (2.50%) BASF SE Iron / Steel (0.47%) APERAM ArcelorMittal Mining (5.58%) Anglo American PLC BHP Billiton Ltd Rio Tinto PLC Total Basic Materials Communications (9.74%) Telecommunications (9.74%) Deutsche Telekom AG France Telecom SA Nokia OYJ Telefonaktiebolaget LM Ericsson Telefonica SA Vodafone Group PLC Total Communications Consumer, Cyclical (1.52%) Auto Manufacturers (1.52%) Daimler AG Total Consumer, Cyclical Consumer, Non-Cyclical (30.69%) Agriculture (3.44%) British American Tobacco PLC Beverages (5.90%) Anheuser-Busch InBev NV Diageo PLC Food (8.43%) Nestle SA Unilever NV Pharmaceuticals (12.92%) Bayer AG Novartis AG Roche Holding AG Sanofi Total Consumer, Non-Cyclical Energy (14.26%) Oil & Gas (14.26%) BP PLC Eni SpA Royal Dutch Shell PLC Total SA Total Energy Financial (19.81%) Banks (14.81%) Banco Bilbao Vizcaya Argentaria SA Banco Santander SA Barclays PLC BNP Paribas SA Deutsche Bank AG HSBC Holdings PLC Intesa Sanpaolo SpA Societe Generale SA UBS AG Diversified Financial Services (0.76%) Credit Suisse Group AG Insurance (4.24%) Allianz SE AXA SA ING Groep NV Total Financial Industrial (8.23%) Building Materials (0.59%) CRH PLC Electronics (0.86%) Koninklijke Philips Electronics NV Miscellaneous Manufacturing (6.78%) Siemens AG Total Industrial Technology (3.31%) Semiconductors (1.03%) ASML Holding NV Software (2.28%) SAP AG Total Technology Utilities (1.66%) Electric (1.66%) E.ON SE GDF Suez Total Utilities Total Common Stock (Cost $13,044,988) Total Investments (Cost $13,044,988) (a) (97.77%) Other Net Assets (2.23%) Net Assets (100.00%) $ * Non-income producing security. (a) Aggregate cost for federal income tax purpose is $13,044,988. At November 30, 2012, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized depreciation $ ) NASDAQ Portfolio of Investments (Unaudited) 11/30/2012 Security Description Shares Value Common Stock (95.35%) Basic Materials (0.49%) Chemicals (0.27%) Sigma-Aldrich Corp Mining (0.22%) Randgold Resources Ltd Total Basic Materials Communications (25.29%) Internet (14.86%) Amazon.com Inc Baidu Inc eBay Inc Expedia Inc F5 Networks Inc Google Inc Liberty Interactive Corp Netflix Inc priceline.com Inc Symantec Corp VeriSign Inc Yahoo! Inc Media (6.10%) Comcast Corp DIRECTV News Corp Sirius XM Radio Inc Viacom Inc Telecommunications (4.33%) Cisco Systems Inc Virgin Media Inc Vodafone Group PLC Total Communications Consumer, Cyclical (6.88%) Auto Manufacturers (0.54%) PACCAR Inc Distribution / Wholesale (0.64%) Fastenal Co Fossil Inc Lodging (0.41%) Wynn Resorts Ltd Retail (4.84%) Bed Bath & Beyond Inc Costco Wholesale Corp Dollar Tree Inc O'Reilly Automotive Inc Ross Stores Inc Sears Holdings Corp Staples Inc Starbucks Corp Toys / Games / Hobbies (0.45%) Mattel Inc Total Consumer, Cyclical Consumer, Non-Cyclical (15.20%) Beverages (0.55%) Green Mountain Coffee Roasters Inc Monster Beverage Corp Biotechnology (7.56%) Alexion Pharmaceuticals Inc Amgen Inc Biogen Idec Inc Celgene Corp Gilead Sciences Inc Life Technologies Corp Vertex Pharmaceuticals Inc Commercial Services (1.43%) Apollo Group Inc Automatic Data Processing Inc Paychex Inc Food (2.17%) Mondelez International Inc Whole Foods Market Inc Healthcare - Products (1.14%) DENTSPLY International Inc Henry Schein Inc Intuitive Surgical Inc Pharmaceuticals (2.35%) Express Scripts Holding Co Mylan Inc Perrigo Co Warner Chilcott PLC Total Consumer, Non-Cyclical Industrial (1.26%) Electronics (0.41%) Flextronics International Ltd Garmin Ltd Environmental Control (0.28%) Stericycle Inc Transportation (0.57%) CH Robinson Worldwide Inc Expeditors International of Washington Inc Total Industrial Technology (46.23%) Computers (19.22%) Apple Inc Cognizant Technology Solutions Corp Dell Inc Infosys Ltd NetApp Inc Research In Motion Ltd SanDisk Corp Seagate Technology PLC Semiconductors (11.38%) Altera Corp Applied Materials Inc Avago Technologies Ltd Broadcom Corp Intel Corp KLA-Tencor Corp Lam Research Corp Linear Technology Corp Marvell Technology Group Ltd Maxim Integrated Products Inc Microchip Technology Inc Micron Technology Inc NVIDIA Corp QUALCOMM Inc Texas Instruments Inc Xilinx Inc Software (15.63%) Activision Blizzard Inc Adobe Systems Inc Akamai Technologies Inc Autodesk Inc BMC Software Inc CA Inc Cerner Corp Check Point Software Technologies Ltd Citrix Systems Inc Electronic Arts Inc Fiserv Inc Intuit Inc Microsoft Corp Nuance Communications Inc Oracle Corp Total Technology Total Common Stock (Cost $34,158,581) Preferred Stock (0.00%) Orchard Supply HWare Series A; 0% Coupon 50 90 Total Preferred Stock (Cost $57) 90 Short-Term Investments (0.42%) United States Treasury Bills (0.42%) Par Value United States T-Bill 12/06/2012, DN (b) Total United States Treasury Bills Total Short-Term Investments (Cost $199,996) Total Investments (Cost $34,358,634) (a) (95.77%) Other Net Assets (4.23%) Net Assets (100.00%) $ * Non-income producing security. (a) Aggregate cost for federal income tax purpose is $34,358,634. At November 30, 2012, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ (b) At November 30, 2012, certain United States Treasury Bills with a market value of $199,996 were pledged to cover margin requirements for futures contracts. (c) Futures contracts at May 31, 2012: Contracts - $20 times premium / delivery month / commitment Nasdaq 100 E-MINI Unrealized Appreciation 37 / DEC 2012 / Long $ Fair Value Measurements The Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the company has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following table summarizes the valuation of the Trust's securities at November 30, 2012 using fair value hierarchy: Level 1(a) Level 2(a) Level 3(a) Level 1(a) Fund Investments in Securities (b) Investments in Securities (c) Investments in Securities Total Futures Contracts - Assets or Liabilities (d) California Tax-Free Income Fund $
